department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l 408a feb tep la t3 xxxxxxxaxxxxxxkxxxx xxxxxxxxxxxxxxxxx xxxxxxxaxkxxxxxxxxx xxxxxxxaxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxxxkxxx individual p xxxxxxxxxxxxxxxxkxxxxxxk company f company b xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxaxxxaxxxxxxxxxxx year year year year xxxxxxxxxxxxxkxaxkxxkxxxxx xxxxxxxxaxxxxxxxxxxxxxx xxxxxxxxxxxxaxxxxxxaxxxxx xxxxxaxxxxxxxxxxxxxxxxxx amount d xxxxxxxxkxxxxxxaxxxaxxxxkx ira x xxxxxxxxxxxxxxxxxxxxxxx roth_ira y xxxxxxxxaxkxxkxakkaxkxkxkxxxkn page dear xxxxxxxxxxxx this is in response to your letter dated xxxxxxxxxxxxxx submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations regulations the following facts and representations have been submitted in support of your request taxpayer a established ira x on xxxxxxxxxx of year with company b taxpayer a has been a client of company f for a long time and has relied upon the advice of company f for her tax preparation and tax planning based on the analysis of taxpayer a’s expected year financial situation company f believed that taxpayer a’s modified_adjusted_gross_income magi would not exceed the then requisite threshold for converting ira x to a roth_ira so upon the advice of company f taxpayer a and her husband decided to convert their traditional iras to roth iras on xxxxxxxxxx of year however in the middle of year based on revised form_1065 schedule_k-1 partner's share of income deductions credits etc schedule_k-1 estimates company f discovered that taxpayer a’s magi for year would possibly exceed the ‘threshold amount and as a result taxpayer a would probably not dollar_figure be eligible to convert ira x to roth_ira y company f had no way of knowing that taxpayer a’s year magi would increase until the actual schedule_k-1 arrived in xxxxxxxxx of year in year company f advised taxpayer a and her husband that they would have to recharacterize their roth iras as traditional iras in xxxxxxxxx of year company f took the necessary steps to recharacterize taxpayer a’s husband's roth_ira as a traditional_ira but due to a processing oversight inadvertently failed to recharacterize taxpayer a’s roth_ira y as a traditional_ira by the due_date with extensions for filing taxpayer a’s year joint federal_income_tax return taxpayer a did not discover this error on the part of company f until xxxxxxxx of year when company f notified taxpayer a that the ira had not been recharacterized and advised her to request a ruling for an extension of time to recharacterize her roth_ira as a traditional_ira individual p and employee of company f provided a written affidavit that company f failed to complete the recharacterization the service has not discovered taxpayer a’s failure to make a timely election page based on above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize roth_ira y as a traditional_ira with respect to your ruling_request sec_408a of the code and sec_1_408a-5 of the federal_income_tax regulations t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 q a -6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer for years prior to sec_408a of the code provides in relevant part that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations relating to years prior to provides that an individual with magi in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that a married individual may convert a traditional_ira to a roth_ira only if he and his spouse file a joint federal_income_tax return and the magi subject_to the dollar_figure limit for a taxable_year is the magi derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an page election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government if its request for section sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayer a’s ruling_request requires the internal_revenue_service to determine whether she is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a was not aware of the fact that the attempted recharacterization of roth_ira y back to a traditional_ira had not been timely implemented until december of year she relied on company f to accomplish the recharacterization and company f failed to complete the recharacterization by the deadline for doing so upon realizing this failure taxpayer a in a timely manner submitted this request for relief under sec_301 of the regulations also no tax years that would have been affected by the election to recharacterize roth_ira y had it been timely made are closed by the statute_of_limitations page under the set of circumstances described above taxpayer a satisfies the requirements of sec_301_9100-3 of the regulations accordingly we rule that pursuant to clauses i and v of sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter_ruling to recharacterize amount d of roth_ira y as a traditional_ira this letter assumes that the above iras qualify under either code sec_408 or code sec_408a at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with your authorization on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxx at xxxxx xxxxxxxxxxx sincerely yours wa rr cox laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose co xxxxxxxxxxxxxxxxxxx xxxxxxkxxkxxxxxkxaxxaxxxx xxxxkxxxxxxxxxxaxxxaxkx
